DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 10/17/2022.  Claims 1, 8, 15, and 21-37 are still pending in the present application. This Action is made FINAL.
Claim Objections
Claims 28 and 31 are objected to because of the following informalities:
a)	On line 1 of claim 28, replace “11” with --1-- after “claim”;
b)	On line 1 of claim 31, replace “11” with --1-- after “claim”;
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 15, 21-25, 27-31, 33-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore, Jr. et al. (US 20160379105 A1) (hereinafter Moore).

Regarding claim 1, Moore discloses a method comprising: processing, by one or more processors of a mobile device (FIG. 2 and FIG. 31 for a controller or processor 3110 of the device 110, par. 0025, “may include, for example, user equipment, mobile phones, cell phones, feature phones, tablet computers, laptops, notebooks, and smartphones...”), at least one of:
sensor output from one or more sensors and at least one operating system property of an operating system of the mobile device (FIG. 2, par. 0030, “the operating system (OS) 220 can generate or otherwise provide local signals 225 as an alternative to the local signals 210 from the digital assistant 215 or as a supplement to those signals.” for locals digital assistant 215 and OS 220 and local signals 210 and 225 respectively, par. 0099, “FIG. 25 shows an illustrative taxonomy of functions 2500 that may typically be supported by the digital assistant 215. Inputs to the digital assistant typically can include user input 2505, data from internal sources 2510, and data from external sources 2515 which can include third-party content 2518. For example, data from internal sources 2510 could include the current location of the device 110 that is reported by a GPS (Global Positioning System) component on the device, or some other location-aware component.”; par. 0126, “a satellite navigation system receiver 3184, such as a GPS receiver, an accelerometer 3186, a gyroscope (not shown)”);
determining, by the one or more processors, whether one or more specified circumstances are detected based upon the at least one sensor output or the at least one operating system property (par. 0068, for the detecting or recognition of an even, “the local signals 210 may relate to events 510 and/or state 515. For example, an event may include recognition of a particular activity, an application launch, or the like. State information may include messaging addresses, calendar data, device status, vehicle telemetry data, or the like.”);
receiving, by the one or more processors, one or more directives related to the one or more specified circumstances to determine which actions performed by the mobile device in response to the one or more specified circumstances resulted in a user response (par. 0069-0071, “The predictions generated by the machine learning system 205 can illustratively include opportunities 530, state 532, and identity 540, as shown. Opportunities 530 can be associated with actions 535 that may be implemented through a user interface (UI) 545 on the device and can include launching an application or initiating within-application activities 550 such as launching a playlist, for example… In some use scenarios, before an action is initiated, interactions with the user (as indicated by reference numeral 555) are performed which may include questions and responses 560 and/or suggestions 565. Such interactions may be performed with voice using the digital assistant, for example, or using another UI to enable the user to provide feedback 570 to the machine learning system 205. Such user feedback may facilitate the measurement and improvement of the relevance of the predictions 505 while typically enhancing the overall user experience and increasing personalization… In some use scenarios, before an action is initiated, interactions with the user (as indicated by reference numeral 555) are performed which may include questions and responses 560 and/or suggestions 565. Such interactions may be performed with voice using the digital assistant, for example, or using another UI to enable the user to provide feedback 570 to the machine learning system 205. Such user feedback may facilitate the measurement and improvement of the relevance of the predictions 505 while typically enhancing the overall user experience and increasing personalization…”); and
generating, by the one or more processors, one or more binary digital signals to indicate that an application is to invoke a specified function of the mobile device, at least partially in response to detection of the one or more specified circumstances and the one or more directives (FIG. 22, for steps 2205-2220 relates to collect signals, analyze collected signals… and then for automatically operated in response to the prediction to launch an application   par. 0096, “In step 2225, the mobile device is automatically operated in response to the prediction to launch an application or initiate within-application activities.”, the generation binary digital signals are inherently taught since processors generate binary signals (as results of input signals)).
Regarding claim 8, Moore discloses a mobile device (FIG. 31 for mobile device 110), comprising:
a receiver to receive one or more electronic signals from an electronic communication network (FIG. 31, par. 0125, “A wireless modem 3160 can be coupled to an antenna (not shown) and can support two-way communications between the processor 3110 and external devices, as is well understood in the art. The modem 3160 is shown generically and can include a cellular modem for communicating with the mobile communication network 3104 and/or other radio-based modems (e.g., Bluetooth 3164 or Wi-Fi 3162). The wireless modem 3160 is typically configured for communication with one or more cellular networks, such as a GSM network for data and voice communications within a single cellular network, between cellular networks, or between the device and a public switched telephone network (PSTN)”);
a memory to store state information comprising one or more electronic signals (FIG. 31, par. 0122, “The illustrated device 110 can include memory 3120… The memory 3120 can be used for storing data and/or code for running the operating system 3112 and the application programs 3114.”); and a processor (FIG. 31, par. 0121, “The illustrated device 110 can include a controller or processor 3110… for performing such tasks as signal coding, data processing, input/output processing, power control, and/or other functions.”) to:
process at least one of: sensor output from one or more sensors and at least one operating system property of an operating system of the mobile device (FIG. 2, par. 0030, “the operating system (OS) 220 can generate or otherwise provide local signals 225 as an alternative to the local signals 210 from the digital assistant 215 or as a supplement to those signals.” for locals digital assistant 215 and OS 220 and local signals 210 and 225 respectively, par. 0099, “FIG. 25 shows an illustrative taxonomy of functions 2500 that may typically be supported by the digital assistant 215. Inputs to the digital assistant typically can include user input 2505, data from internal sources 2510, and data from external sources 2515 which can include third-party content 2518. For example, data from internal sources 2510 could include the current location of the device 110 that is reported by a GPS (Global Positioning System) component on the device, or some other location-aware component.”; par. 0126, “a satellite navigation system receiver 3184, such as a GPS receiver, an accelerometer 3186, a gyroscope (not shown)”);
determine whether one or more specified circumstances are detected based upon the at least one sensor output or the at least one operating system property (par. 0068, for the detecting or recognition of an even, “the local signals 210 may relate to events 510 and/or state 515. For example, an event may include recognition of a particular activity, an application launch, or the like. State information may include messaging addresses, calendar data, device status, vehicle telemetry data, or the like.”);
receive one or more directives related to the one or more specified circumstances to determine which actions performed by the mobile device in response to the one or more specified circumstances resulted in a user response (par. 0069-0071, “The predictions generated by the machine learning system 205 can illustratively include opportunities 530, state 532, and identity 540, as shown. Opportunities 530 can be associated with actions 535 that may be implemented through a user interface (UI) 545 on the device and can include launching an application or initiating within-application activities 550 such as launching a playlist, for example… In some use scenarios, before an action is initiated, interactions with the user (as indicated by reference numeral 555) are performed which may include questions and responses 560 and/or suggestions 565. Such interactions may be performed with voice using the digital assistant, for example, or using another UI to enable the user to provide feedback 570 to the machine learning system 205. Such user feedback may facilitate the measurement and improvement of the relevance of the predictions 505 while typically enhancing the overall user experience and increasing personalization… In some use scenarios, before an action is initiated, interactions with the user (as indicated by reference numeral 555) are performed which may include questions and responses 560 and/or suggestions 565. Such interactions may be performed with voice using the digital assistant, for example, or using another UI to enable the user to provide feedback 570 to the machine learning system 205. Such user feedback may facilitate the measurement and improvement of the relevance of the predictions 505 while typically enhancing the overall user experience and increasing personalization…”); and
generate one or more binary digital signals to indicate that an application is to invoke a specified function, of the mobile device, at least partially in response to detection of the one or more specified circumstances and the one or more directives (FIG. 22, for steps 2205-2220 relates to collect signals, analyze collected signals… and then for automatically operated in response to the prediction to launch an application   par. 0096, “In step 2225, the mobile device is automatically operated in response to the prediction to launch an application or initiate within-application activities.”, the generation binary digital signals are inherently taught since processors generate binary signals (as results of input signals)).
Regarding claim 15, Moore discloses an article, comprising:
a non-transitory storage medium comprising machine-readable instructions executable by a special purpose computing apparatus (FIG. 31, par. 0123, “he memory 3120 may also be arranged as, or include, one or more computer-readable storage media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data.”) to:
process at least one of: sensor output from one or more sensors and at least one operating system property of an operating system of the mobile device (FIG. 2, par. 0030, “the operating system (OS) 220 can generate or otherwise provide local signals 225 as an alternative to the local signals 210 from the digital assistant 215 or as a supplement to those signals.” for locals digital assistant 215 and OS 220 and local signals 210 and 225 respectively, par. 0099, “FIG. 25 shows an illustrative taxonomy of functions 2500 that may typically be supported by the digital assistant 215. Inputs to the digital assistant typically can include user input 2505, data from internal sources 2510, and data from external sources 2515 which can include third-party content 2518. For example, data from internal sources 2510 could include the current location of the device 110 that is reported by a GPS (Global Positioning System) component on the device, or some other location-aware component.”; par. 0126, “a satellite navigation system receiver 3184, such as a GPS receiver, an accelerometer 3186, a gyroscope (not shown)”);
determine whether one or more specified circumstances are detected based upon the at least one sensor output or the at least one operating system property (par. 0068, for the detecting or recognition of an even, “the local signals 210 may relate to events 510 and/or state 515. For example, an event may include recognition of a particular activity, an application launch, or the like. State information may include messaging addresses, calendar data, device status, vehicle telemetry data, or the like.”);
receive one or more directives related to the one or more specified circumstances to determine which actions performed by the mobile device in response to the one or more specified circumstances resulted in a user response (par. 0069-0071, “The predictions generated by the machine learning system 205 can illustratively include opportunities 530, state 532, and identity 540, as shown. Opportunities 530 can be associated with actions 535 that may be implemented through a user interface (UI) 545 on the device and can include launching an application or initiating within-application activities 550 such as launching a playlist, for example… In some use scenarios, before an action is initiated, interactions with the user (as indicated by reference numeral 555) are performed which may include questions and responses 560 and/or suggestions 565. Such interactions may be performed with voice using the digital assistant, for example, or using another UI to enable the user to provide feedback 570 to the machine learning system 205. Such user feedback may facilitate the measurement and improvement of the relevance of the predictions 505 while typically enhancing the overall user experience and increasing personalization… In some use scenarios, before an action is initiated, interactions with the user (as indicated by reference numeral 555) are performed which may include questions and responses 560 and/or suggestions 565. Such interactions may be performed with voice using the digital assistant, for example, or using another UI to enable the user to provide feedback 570 to the machine learning system 205. Such user feedback may facilitate the measurement and improvement of the relevance of the predictions 505 while typically enhancing the overall user experience and increasing personalization…”); and
generate one or more binary digital signals to indicate that an application is to invoke a specified function, of the mobile device, at least partially in response to detection of the one or more specified circumstances and the one or more directives (FIG. 22, for steps 2205-2220 relates to collect signals, analyze collected signals… and then for automatically operated in response to the prediction to launch an application   par. 0096, “In step 2225, the mobile device is automatically operated in response to the prediction to launch an application or initiate within-application activities.”, the generation binary digital signals are inherently taught since processors generate binary signals (as results of input signals)).

Regarding claim 21, as applied to claim 15 above, Moore discloses wherein the one or more specified circumstances comprise at least one of: a user activity; a user location; one or more location conditions; a mobility condition; or a temporal condition (par. 0074, “FIG. 6 shows a scenario 600 in which the user participates in activities and interacts with various applications. As indicated in the legend 605, the scenario 600 comprises a sequence of events that occur over a time interval including locations with associated geofences, activities that are recognized by the machine learning system using signals, and user interactions with a particular application.”; par. 0099, par. 0004, “In various illustrative examples, the local signals may include, for example, location information such as geofence crossings, alarm settings, use of network connections like Wi-Fi; cellular; and Bluetooth®; device state such as battery level, charging status, and lock screen state; device movement indicating that the device user may be driving, walking, running, or stationary; audio routing such as headphones being used; telemetry data from other devices; and application state including launches and within-application activities.” Par. 0029).
Regarding claim 22, as applied to claim 15 above, Moore discloses wherein the sensor output comprises one or more of: a measurement from an accelerometer; or a location estimate (par. 0126, “The device can further include at least one input/output port 3180, a power supply 3182, a satellite navigation system receiver 3184, such as a GPS receiver, an accelerometer 3186, a gyroscope (not shown),”, par. 0099, “data from internal sources 2510 could include the current location of the device 110 that is reported by a GPS (Global Positioning System) component on the device, or some other location-aware component.”).
Regarding claim 23, as applied to claim 15 above, Moore discloses wherein the at least one operating system property comprises at least one of: data or information output by an operating system; data or information accessible via the operating system (FIG. 2, par. 0030, “the operating system (OS) 220 can generate or otherwise provide local signals 225 as an alternative to the local signals 210 from the digital assistant 215 or as a supplement to those signals”).
Regarding claim 24, as applied to claim 23 above, Moore discloses wherein the data or information accessible via the operating system comprises one or more of: data from an application executing on the operating system; data related to a user action; or cell tower service data (par. 0094, “In step 2205, signals are collected that represent occurrence of local events on the device. “Local” events are those relating to activities which are local to the device such as activity recognition, a user plugging in or removing earbuds, changes in WiFi network connection status, previous application launches, or the like. In some cases, the signals can be collected, in whole or part, from an interface to a digital assistant which may be configured to monitor events as part of its native functionality. The OS on the mobile device may also be utilized in some cases to provide suitable local signals…”).
Regarding claim 25, as applied to claim 15 above, Moore discloses determine one or more observations from the at least one of the sensor output and the at least one operating system property, wherein detecting the circumstances is further based upon the one or more observations (par. 0068, for the detecting or recognition of an even, “the local signals 210 may relate to events 510 and/or state 515. For example, an event may include recognition of a particular activity, an application launch, or the like. State information may include messaging addresses, calendar data, device status, vehicle telemetry data, or the like.”).
Regarding claim 27, as applied to claim 1 above, the claim is rejected for the same reason(s) as set forth claim 21 above.
Regarding claim 28, as applied to claim [[11]] 1 above, the claim is rejected for the same reason(s) as set forth claim 22 above.
Regarding claim 29, as applied to claim 1 above, the claim is rejected for the same reason(s) as set forth claim 23 above.
Regarding claim 30, as applied to claim 29 above, the claim is rejected for the same reason(s) as set forth claim 24 above.
Regarding claim 31, as applied to claim 1 above, the claim is rejected for the same reason(s) as set forth claim 23 above.
Regarding claim 33, as applied to claim 8 above, the claim is rejected for the same reason(s) as set forth claim 21 above.
Regarding claim 34, as applied to claim 8 above, the claim is rejected for the same reason(s) as set forth claim 22 above.
Regarding claim 35, as applied to claim 8 above, the claim is rejected for the same reason(s) as set forth claim 23 above.
Regarding claim 36, as applied to claim 25 above, the claim is rejected for the same reason(s) as set forth claim 24 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claims 15, 1, and 8 respectively above, and further in view of Babu (US 20170063606 A1).
Regarding claim 26, as applied to claim 15 above, Moore discloses the claimed invention except wherein the application comprises a software development kit comprising an observation engine.
In the same field of endeavor, Babu discloses wherein the one or more specified circumstances comprise at least one of: a user activity; a user location; one or more location conditions; a mobility condition; or a temporal condition (par. 0112, “The SDK 574 may determine whether an application 546 has permission to receive an event notification. The SDK 574 may provide the application 546 with the event notification in response to determining that the application 546 has permission to receive the event notification.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a SDK for providing notification to an application as taught by Babu to the application as disclosed by Moore for purpose of using a SDK for providing a service for an application or software.
Regarding claim 32, as applied to claim 1 above, the claim is rejected for the same reason(s) as set forth claim 26 above.
Regarding claim 37, as applied to claim 8 above, the claim is rejected for the same reason(s) as set forth claim 26 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15, and 21-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Nixon et al. (US 20170103103 A1) disclose SOURCE-INDEPENDENT QUERIES IN DISTRIBUTED INDUSTRIAL SYSTEM.
Papakonstantinou et al. (US 20160142894 A1) disclose SYSTEMS AND METHODS FOR REAL TIME DETECTION AND REPORTING OF PERSONAL EMERGENCIES.
Anthony et al. (US 20160067547 A1) disclose METHODS AND SYSTEMS FOR AUTOMATIC ADVERSE EVENT DETECTION AND ALERTING.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642